Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-11-00496-CV

   Abel M. SILLER, Enriqueta Siller, Mario M. Siller, Angelina Siller, Santiago Siller, and
                                     Virginia Siller,
                              Appellants/Cross-Appellees

                                              v.

                                 LPP MORTGAGE, LTD,
                                 Appellee/Cross-Appellant

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 02-04-00020-CVL
                          Honorable Fred Shannon, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants Abel M. Siller, Enriqueta Siller,
Mario M. Siller, Angelina Siller, Santiago Siller, and Virginia Siller.

       SIGNED April 10, 2013.


                                               _____________________________
                                               Karen Angelini, Justice